Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Brown (US 2,542,390) is considered the closest prior art.
Brown discloses a manifold for a steam system comprising: a body forming a first chamber extending between an inlet and an outlet, and a second chamber extending inward from a face of the body to intersect the first chamber, the body further forming a first passage extending from an intermediate region of the second chamber to a first port and a second passage extending from a distal region of the second chamber to a second port; a first gasket disposed in the intermediate region of the second chamber; a second gasket disposed in the distal region of the second chamber; and a valve stem, mounted for translation within the second chamber between four positions to individually activate and deactivate the first port and the second port, with a central piston sized to engage the first gasket to block steam flow to the first port, and a distal piston longitudinally spaced apart from the central piston by a shaft portion and sized to engage the second gasket to block steam flow to the second port.
Regarding claim 1, Brown fails to anticipate or render obvious the combination of wherein the inlet is adapted to receive a mixture of steam and condensate; and a steam trap coupled to the second port to separate condensate from the mixture of steam and condensate.
Regarding claim 6, Brown fails to anticipate or render obvious the combination of wherein the inlet is adapted to receive steam from the steam source; and a heat transfer device coupled to a product line and connected to one of the first port and the second port by a tracer line to receive steam to heat product within the product line.
Regarding claim 7, Brown fails to anticipate or render obvious the combination of wherein the second chamber comprises an inlet valve chamber, and wherein the body further forms an outlet valve chamber extending from a second face of the body to intersect the first chamber, the manifold further comprising: a third piston valve sub-assembly disposed in the outlet valve chamber to enable and disable steam communication between the outlet valve chamber and a third port; a fourth piston valve sub-assembly disposed in the outlet valve chamber to enable and disable steam communication between the outlet valve chamber and a fourth port; a second handle mounted for rotation relative to the second face; and a second valve stem connected to the second handle and mounted for translation within the outlet valve chamber in response to rotation of the second handle between four positions to individually activate and deactivate the third piston valve sub-assembly and the fourth piston valve sub-assembly.
Any modification to Brown would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753